Citation Nr: 1712534	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  11-12 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total rating based on individual unemployability (TDIU) prior to July 29, 2011. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Army with active duty from September 1978 to December 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.
 
This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran had a video conference hearing before the undersigned Veterans Law Judge in September 2012.  A transcript of that hearing has been associated with the record.

This case was last before the Board in October 2016, at which time the issue of TDIU prior to July 29, 2011, was remanded to the RO for further development.  The issue has been returned to the Board at this time for further appellate review.


FINDINGS OF FACT

1.  From August 13, 2007, to October 12, 2009, the Veteran's highest combined disability rating was 50 percent and his service-connected disabilities did not render him unable to secure and follow a substantially gainful occupation.

2.  From October 13, 2009, but no earlier, to July 28, 2011, the Veteran's service-connected hepatitis C and more specifically, his left ankle and left lower extremity disabilities precluded him for securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a TDIU are not met from August 13, 2007 to October 12, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).

2.  The criteria for entitlement to a TDIU are met from October 13, 2009, to July 28, 2011.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.3, 4.15, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The Veteran must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

Here, a VCAA letters sent to the Veteran in December 2013 and February 2008 were adequate as it provided him with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a), including notice of the laws and regulations governing disability ratings and effective dates  required by the Court in Dingess and the requirements for establishing a TDIU.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing him with adequate notice in the above letters followed by a readjudication of the claims in the March 2017 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and he has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  As such, no further discussion of VA's duty to notify is necessary.

VA also has a duty to assist the Veteran in the development of his claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this regard, a review of the record on appeal reveals that the RO has obtained and associated with the record all available identified in-service and post-service records, obtained an updated VA Form 21-8940 from the Veteran, and referred the case to the Director of Compensation for an opinion respecting whether the Veteran was unemployable due to his service-connected disabilities prior to July 29, 2011, under 38 C.F.R. § 4.16(b) in substantial compliance with the October 2016 Board remand directives. 
Based on all of the reasons set forth above, no further notice or assistance to the Veteran is required to fulfill the VA's duty to assist the Veteran in the development of the claim.  Therefore, appellate review may proceed without prejudice to the Veteran.

II.  TDIU 

The Veteran is in receipt of a TDIU beginning July 29, 2011.  However, the Veteran asserts that his service-connected hepatitis C and more specifically, his left ankle and left lower extremity disabilities have caused him to be unable to work prior to July 29, 2011.

Total disability ratings for compensation may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

However, if the percentage ratings of 38 C.F.R. § 4.16(a) are not met but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service connected disability or disabilities, an "extraschedular TDIU" may be assigned and the case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2016).  38 C.F.R. § 4.16(b).  

In determining entitlement to a TDIU, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  The fact that a Veteran may be unemployed or has difficulty obtaining employment is not determinative.  The ultimate question is whether the Veteran, because of service-connected disability, is incapable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  In making its determination, VA considers such factors as the extent of the service-connected disability, and employment and educational background, but not age.  See 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

A.  From August 13, 2007, to October 12, 2009

For the period dating August 13, 2007 to October 12, 2009, the Veteran was service-connected for the following disabilities: hepatitis C at 20 percent disabling; osteochondroma of the distal left fibula with deformity (left ankle disability) at 20 percent disabling; left hip iliotibial band syndrome with limitation of flexion at 10 percent disabling; left knee degenerative joint disease at 10 percent disabling; and, left knee instability at 10 percent disabling.  His combined evaluation did not exceed 50 percent disabling for the period dating August 13, 2007 to October 12, 2009.  Accordingly, the Board finds that the Veteran does not meet the scheduler criteria under 38 C.F.R. § 4.16(a) during this time.

With regard to whether the Veteran is entitled to a TDIU pursuant to 38 C.F.R. § 4.16(b), the Board notes that the he first reported that his service-connected left ankle and left lower extremity disabilities cause him to be unable to stand or walk for extended periods of time and that he submitted lay statements regarding financial hardship within this period, there is no evidence in the file which indicates that his service-connected disabilities rendered him unable to secure and follow substantially gainful employment.  See May 2008 post-service treatment records; August 2009 Congressional.  Moreover, the Veteran was gainfully employed full-time by Emory Healthcare as a chef until October 12, 2009.  See November 2016 VA Form 21-8940.  Accordingly, the Board finds that the preponderance of the evidence shows that the Veteran is not entitled to a TDIU on an extraschedular basis during the time from August 13, 2007, to October 12, 2009.  38 C.F.R. § 4.16(b)

	B.  From October 13, 2009, to July 28, 2011

From October 13, 2009 to July 29, 2011, the Veteran's service-connected disabilities and their evaluations were as follows: hepatitis C at 20 percent disabling; osteochondroma of the distal left fibula with deformity (left ankle disability) at 20 percent disabling; left hip iliotibial band syndrome with limitation of flexion at 10 percent disabling; left knee degenerative joint disease at 10 percent disabling; and, left knee instability at 10 percent disabling.  His combined evaluation was 50 percent disabling prior to July 29, 2011.  Accordingly, the Board finds that the Veteran does not meet the scheduler criteria under 38 C.F.R. § 4.16(a) during this time.

The Board will next consider whether the Veteran is entitled to a TDIU pursuant to 38 C.F.R. § 4.16(b) because the RO has already considered this claim.  Kuppamala v. McDonald, 27 Vet. App. 447 (2015).

In this regard, the Veteran alleges that hepatitis C and more specifically, his left ankle and left lower extremity disabilities have rendered him unemployable during the period of time in question.  He has one year of college education and following his active duty service, he worked briefly in the medical field but became a chef after attending culinary arts school.  See August 2011 VA Form 21-8490.  He resigned from his position on October 12, 2009, due to health problems and was subsequently granted Short Term Disability and Unemployment Insurance Benefits.  See November 2016 VA Form 21-8940; January 2014 VA Form 21-492; July 2009 notice from Unum; October 2009 correspondence from Georgia Department of Labor.

However, the Veteran's reports of his left ankle and left lower extremity disabilities impacting his ability to work are first noted as far back as May 2008 post-service treatment records and a July 2008 VA examination, where it is noted that he cannot stand or walk for extended periods of time.  As a chef, the Veteran was required to constantly be on his feet and be moving during the entirety of his shift.  In March 2009, post-service treatment records indicated that the pain the Veteran was feeling due to his service-connected left ankle and left lower extremity disabilities was unbearable.  In a May 2009 VA examination, it was concluded that the effect of the service-connected disabilities on the Veteran's usual occupation is limited prolonged standing and ambulation.  

Private treatment records from March, April and May 2009, including a formal functional evaluation, conclude that the Veteran can only stand for less than 5 minutes at a time and can only do less than 20 minutes of walking at a time.  The records also indicate that the Veteran's condition has not improved during that time, and that he is unable to continue in his current line of work.  See private treatment records from Emory Healthcare 2009.  

The record is consistent with both private treatment records and post-service treatment records indicating that the pain in the Veteran's ankle due to his service-connected disabilities has made it impossible for him to continue in his physically demanding line of work during the period of time on appeal.  There are no conflicting medical opinions of record.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions). 

The record also contains multiple statements from the Veteran that the pain from his service-connected disabilities made it impossible for him to continue in his occupation as a chef at the time.  The Board notes that while the Veteran is not competent to make a complex medical diagnosis, he is competent to report symptoms that that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994); Davison v. Shineski, 581 F/ 3d 1313 (Fed. Cir. 2009).  As the Board finds the Veteran's symptoms of pain observable by a lay person and these statements are considered competent and credible, the Board considers his statements probative.

Additionally, the Veteran was in receipt of Social Security Disability benefits with an onset date of March 2009.  While Social Security Administration holdings are not binding on VA, the Board nonetheless notes that in a November 2011 assessment of the Veteran, it is reported that he has no transferable job skills and that while he is motivated to work, the severe limitation and aggravation to his disabilities will make it difficult for the Veteran to work.  See November 2011 Social Security Complete Initial Assessment.  While this assessment was completed after July 29, 2011, the Board finds that information contained within to be applicable to the period of time on appeal, as the severity of functional limitations would not occur that quickly and were therefore present during the period of time on appeal.  Owens v. Brown, 7 Vet. App. 429 (1995).

The Board notes that the Veteran was briefly employed from June 2011 to July 2011.  During that time, however, he was forced to miss 8 days of work due to his service-connected disabilities and was subsequently released from that position.  Accordingly, the Board finds that this brief period of employment does not constitute a substantially gainful occupation.  Additionally, the Board notes that in his post-service treatment records in November 2010, the Veteran references a catering business that he has with his wife.  However, based upon evidence in the record indicating severe financial hardship such as eviction notices, overdue bills and payday loans, a meeting with a VA social worker to obtain assistance to enroll in the Housing and Urban Development (HUD) - Veterans Affairs Supported Housing (VASH) Program to receive a housing voucher, and correspondence from the Veteran, the Board finds that, when resolving all reasonable doubt in the Veteran's favor, this employment does not constitute a substantially gainful occupation.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz. Principi, 247 F. 3d 1361 (Fed. Cir. 2001). 

The Board notes that there is no evidence of record to support an inference that the Veteran would be capable of performing light and sedentary work during the period of time on appeal.  Therefore, given the Veteran's education level and post-service occupation and multiple medical opinions that he can no longer engage in that occupation due to the restrictions on his ability to stand and walk due to his service-connected left ankle and left lower extremity disabilities, the Board finds that the evidence of record indicates that the criteria for a TDIU are more for the period of October 13, 2009, to July 28, 2011.  38 C.F.R. § 4.16(b).

Lastly, the Board notes that VA has a well-established duty to maximize a claimant's benefits.  Buie v. Shineski, 24 Vet. App. 242 (2011).  This duty to maximize benefits requires VA to assess all of a claimant's disabilities to determine whether any combination of disabilities establishes entitlement to special monthly compensation (SMC) under 38 U.S.C.A. § 1114.  Bradley, 22 Vet. App. At 294.

However, the Veteran neither has a single service-connected disability that satisfied the requirement of a "single service-connected disability rated as total" or additional service-connected disabilities independently rated at 60 percent.  Accordingly, the Board finds that the criteria for SMC under 38 U.S.C.A. § 1114(s)(1) are not met.  Buie, 24 Vet. App. 251; Bradley, 22 Vet. App. at 293. 


ORDER

From August 13, 2007, to October 12, 2009, TDIU is denied.

A TDIU is granted from October 13, 2009, to July 28, 2011, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


